OIHCIAL NO 1 IC'b FROM COURT OK CRIMINAL APPEALS OF TEXAS
                     P.O. BOX 12308,CAPITOL STATION, AUSTIN, TEXAS 78711 „>-
                OFFICIAL BUSINESS
                STATE OF TEXAS
                PENALTY FOR
                PRIVATE USE      ' °i_
                                   wfcr- •*.-
                                                               '•&2.W
9/30/2015                                                     V-0031401603OCT 01 2015
WILLIAMS, TIMOTHY ONEIL            Tr. CtCNo 1417633-A           '           WR-83,921-01
This is to advise that the Court has deni'edwithout written order the application for
writ of habeas corpus on the findings;pf tfie trial-court without a hearing.
                                        ~'~-~:'•"                       Abel Acosta, Clerk

                              TIMOTHY ONEIL WILLIAMS
                                                    n"DC# 1925477



                                                                               :?
                                                                        ^